Mr. Justice O'Neall
delivered the opinion of the court.
In this case we concur in the judgment of the Recorder, in all respects, except as to the allowance of the interest complained of hi the 5th ground : the error in this respect, is, we are well aware, the consequence of the addition of interest being hastily called for, and the objection to its allowance not being presented to the intelli" gent and well balanced mind deciding the case.
The jurisdiction of the City Court, in this matter, is entirely appellate. The justices’ jurisdiction is exclusive in matters of contract, as far as twenty dollars. From his judgment, an appeal lies ; but, if on hearing the appeal, his decision is found to be correct, it is his judgment, and not that of the City Court,, which is to be enforced. If incorrect, the justice’s judgment may be reversed, and a new trial ordered.
The motion is, therefore, granted so far as to disallow the interest directed by the Recorder, to be added to the justice’s judgment, which is now entirely affirmed.
JOHN B. O’NEALL.
We concur,
RICHARD GANTT,
J. S. RICHARDSON,
JOSIAII J. EVANS,
A. P. BUTLER.